Taylor, J.
(dissenting). The jury might reasonably have found the following facts: That on June 30, 1926, Daniel Shourds made a gift to plaintiff of the $1,000 which was deposited in plaintiff’s name in the First National Bank of Macedón by the check Exhibit 3; that plaintiff executed the affidavit, Exhibit 37, on April 21, 1928, and issued the several checks, Exhibits 15 to 31, all before she received the letter, Exhibit 12, written to her by defendant on September 23, 1928; that plaintiff did not appreciate or claim until after September 23, 1928, that the personal account of $1,000 established in her name in the Macedón Bank in June, 1926, was her money; that plaintiff fully trusted and relied on defendant as her coexecutor in estate affairs, and left administrative matters largely to his judgment and under his immediate direction and control; that the information which defendant obtained from the Macedón Bank officials and from his investigations prior to September 23, 1926, when plaintiff signed and delivered Exhibit 11 to him, fairly put defendant upon notice that this $1,000 account belonged to plaintiff; that defendant, with full knowledge that the $1,000 was on deposit in the Macedón Bank in plaintiff’s name, fraudulently concealed from plaintiff his information as to the bank account and his belief that it belonged to the estate, but might be claimed by plaintiff as her own; that defendant, thus fraudulently making concealment and in pursuance of a plan to deceive- plaintiff and fraudulently and unlawfully deprive her of possession and control of the bank account, induced plaintiff to transfer $858.06 of the account to the estate by Exhibit 11; that plaintiff was thereby deceived and induced to transfer the money to defendant in the belief that she was transferring estate money for estate purposes, and that it was in that *728belief that plaintiff participated in settling the estate; that as between plaintiff and defendant, plaintiff is entitled to the possession and control of this fund until deprived of it by due process of law; that plaintiff is entitled to a judgment of the court against defendant in the amount of $858.06, plus interest. The exceptions should be sustained and a new trial granted, with costs to appellant to abide the event. Thompson, J., concurs.